Citation Nr: 1020724	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status post back 
fusion at L3-S1 with iliac bone graft, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active 
duty for training (ACDUTRA) from August 1972 to February 
1973, and in August 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 1999 
rating decision of the VA Regional Office (RO) in Boston, 
Massachusetts that denied an evaluation in excess of 40 
percent for low back injury, status post back fusion at L3-
S1.  

The Veteran was afforded a personal hearing in March 2001 
before a Veterans Law Judge who subsequently left the Board.  
In accordance with 38 C.F.R. § 20.707 (2009), the Veteran 
offered a hearing before another Veterans Law Judge and this 
was held in April 2006. 

The case was remanded for further development by decisions of 
the Board in May 2001, December 2004, and January 2006. 

The Board denied the Veteran's claim in June 2006.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2007, the Court granted the 
parties' Joint Motion for Remand and vacated the Board's 
decision.

The case was remanded by Board decisions in August 2007 and 
May 2008.

By rating action dated in September 2008, the disability 
rating for status post back fusion of L3-S1 with iliac bone 
graft was increased to 60 percent.  A total rating based on 
unemployability due to service-connected disability, which 
had also been on appeal, was granted and is no longer for 
appellate consideration.  Both awards were effective from 
June 22, 1999.  

The case was remanded for further development by a decision 
of the Board in March 2009.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted prior 
to final disposition of the issue on appeal.  

The record reflects that Board most recently remanded the 
Veteran's claim in March 2009 for a VA examination and 
appropriate testing, including an electromyogram (EMG), if 
deemed indicated.  Review of the June 2009 VA examination 
report indicates that EMG and nerve conduction studies were 
scheduled for July 6, 2009.  A supplemental statement of the 
case was issued in March 2010.  However in the Informal 
Hearing Presentation dated in April 2010, the Veteran's 
Representative points out that this case is not yet ready for 
appellate review because the EMG and nerve conduction study 
reports are not of record and were not addressed by the RO 
[in its March 2010 supplemental statement of the case].  As 
to this matter, it was found that the agency of original 
jurisdiction has still not sufficiently complied with the 
remand instructions.

The Board reiterates that the Court has held that a remand by 
the Board confers on the Veteran or other claimant the right 
to compliance with the remand order as a matter of law. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another 
remand to the RO is required to request that the EMG and 
nerve conduction study reports be associated with the claims 
folder, if performed, followed by readjudication of the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original 
jurisdiction should request the 
EMG and nerve conduction study 
reports and associate them with 
the claims folder.  If not 
performed for any reason, the RO 
should note this for the record.

2.  After taking any further 
development deemed appropriate, 
re-adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


